Citation Nr: 0604729	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  01-08 404A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a deviated nasal 
septum.

2.  Entitlement to an initial compensable rating for service-
connected appendectomy scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1964 to 
October 1967 in the U.S. Navy.  He thereafter joined the Army 
National Guard and served on active duty from February 1985 
to August 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  A Notice of Disagreement was received in 
August 2001.  A Statement of the Case was issued in September 
2001.  A timely appeal was received in October 2001.

The Board remanded the veteran's claims in September 2003 to 
the Appeals Management Center (AMC).  After completing the 
instructed actions, the AMC readjudicated the veteran's 
claims in a September 2005 Supplemental Statement of the 
Case, and returned the veteran's appeal to the Board for 
final adjudication.  

The veteran submitted a statement in November 2005 in which 
he stated that the scar that he intended claiming service 
connection for is a cholecystectomy scar and not the 
appendectomy scar.  This is a new claim that has not been 
adjudicated by the RO.  This claim is, therefore, referred to 
the RO for appropriate development and adjudication.


FINDINGS OF FACT

1.  The record does not contain clear and convincing evidence 
that the veteran's deviated nasal septum predated his active 
military service commencing in February 1985.

2.  The veteran's deviated nasal septum had its onset in 
service.

3.  On November 1, 2005, prior to the promulgation of a 
decision in the appeal, the Appeals Management Center 
received notification from the veteran no longer disputes the 
finding of a noncompensable rating for his service-connected 
appendectomy scar.


CONCLUSIONS OF LAW

1.  Service connection for a deviated nasal septum is 
warranted.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 
3.159, 3.303, 3.304 (2005).

2.  The criteria for withdrawal of the claim for a 
compensable evaluation for an appendectomy scar have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection Claim

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and provides an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) and (c) (2005).   In light of the 
favorable decision contained herein, that is, the granting of 
the claim, it is clear that sufficient evidence was developed 
in this case in this respect.  To the extent that there may 
be any deficiency of notice or assistance, the Board finds 
that there is no prejudice to the veteran in proceeding with 
his claim given the favorable nature of the Board's decision. 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  When a disease is first 
diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Initially the Board must inquire as to whether the veteran 
currently has a current disability.  The veteran underwent a 
VA examination in December 1999.  Physical examination 
revealed a thickened nasal septum with partial blockage in 
either side.  The diagnosis was deviated nasal septum.  Thus, 
the Board finds that the veteran has a current deviated nasal 
septum.

Next, the Board must inquire as to whether there was an 
injury or disease incurred during the veteran's active 
service.  A review of the service medical records does not 
reveal any trauma to the veteran's nose during either of his 
periods of service.  His examination for reentrance into 
active duty in February 1985 does not note any problem with 
the veteran's nose.  A November 1994 periodic examination 
report notes, however, the finding of a mild deviation of the 
septum to the right and mild left nostril obstruction.  In 
March 1997, the veteran reported to sick call with complaints 
of airway obstruction due to a deviated septum.  He was 
referred to an Ear, Nose and Throat specialist for a possible 
airflow obstruction.  

A report dated March 17, 1997 indicates that the veteran was 
seen on March 11, 1997 because of difficulty breathing 
through his nose, more so on the right.  Examination revealed 
that the veteran's nasal septum was deviated to the right 
with complete obstruction of his nasal airway on that side.  
The doctor recommended a naso-septal reconstructive procedure 
to improve his airway.  The doctor stated that, although the 
veteran's nasal septum has been deviated for many years, the 
nasal obstruction is beginning to bother him, and as he 
becomes older it has begun to bother him more.  The doctor 
recommended a CT scan of his sinuses to rule out sinus 
disease prior to any surgery.  

The report of a CT scan conducted on March 18, 1997, shows 
that the most anterior part of the nasal septum showed a mild 
deviation to the right and a right maxillary mucus retention 
cyst consistent with chronic maxillary sinusitis, but no 
evidence of acute sinusitis.  Treatment records show that 
surgery was again recommended, but there is no record that 
the veteran ever underwent that surgery.

A review of the remaining service medical records does not 
reveal any further complaints of or treatment for the 
veteran's deviated septum.  At his separation examination in 
June 1999, the veteran did not list any complaints of a 
deviated septum on his Report of Medical History.  Nor was 
any finding of a deviated septum made upon examination.  

The veteran argues that, since his deviated septum was not 
noted at his entrance examination, he is entitled to the 
presumption of soundness and is, therefore, entitled to 
service connection since the deviated septum was first 
diagnosed in service.  A veteran who served during a period 
of war or during peacetime service after December 31, 1946, 
is presumed to be in sound condition when he entered into 
military service except for conditions noted on his entrance 
examination.  
38 U.S.C.A. §§ 1111 and 1132 (West 2002); 38 C.F.R. 
§ 3.304(b) (2005).  The presumption of soundness can be 
rebutted by clear and unmistakable evidence that the disorder 
existed prior to entry into service and that it was not 
aggravated by service.  Id.   In determining whether a 
disorder existed prior to entry into service, it is important 
to look at accepted medical principles including clinical 
factors pertinent to the basic character, origin, and 
development of the disorder.  38 C.F.R. § 3.304(b)(1) (2005).  
History given by the veteran, which conformed to accepted 
medical principles, in conjunction with basic clinical data, 
is probative evidence of the incurrence, symptoms, and course 
of the disorder.  38 C.F.R. § 3.304(b)(2) (2005).

The primary evidence relied upon by the RO to overcome the 
presumption in denying the veteran's claim is mainly 
statements made by the veteran contained in the service 
medical records and thereafter where he reported that he 
injured his nose in a motor vehicle accident when he was 14 
years old.  These statements were subsequently repeated by 
medical professionals both during and after service.  After 
reviewing this evidence, the Board finds that such self-
reported lay statements are insufficient to overcome the 
presumption of soundness.  The Court has held on multiple 
occasions that lay statements by a veteran concerning a 
preexisting condition, alone, are not sufficient to rebut the 
presumption of soundness.  See e.g., Gahman v. West, 13 Vet. 
App. 148, 150 (1999) (recorded history provided by a lay 
witness does not constitute competent medical evidence 
sufficient to overcome the presumption of soundness, even 
when such is recorded by medical examiners); Crowe v. Brown, 
7 Vet. App. 238, 246 (1995) (supporting medical evidence is 
needed to establish the presence of a preexisting condition).  
See also, Leshore v. Brown, 8 Vet. App. 406, 409 (1995) (the 
mere transcription of medical history does not transform the 
information into competent medical evidence merely because 
the transcriber happens to be a medical professional). There 
is no medical evidence available from the injury when the 
veteran was 14 years old or otherwise showing the existence 
of a deviated nasal septum prior to the veteran's military 
service.  The veteran's statements regarding a childhood 
injury to his nose, which may or not have caused the deviated 
septum, that were then repeated by various physicians is, 
therefore, of no consequence. 

Thus, the Board finds that there is not clear and convincing 
evidence in the record to rebut the presumption of soundness.  
Presumed sound upon entrance into service in 1985, the 
veteran is entitled to service connection for his deviated 
septum as it was first noted in service in November 1994 with 
complaints and treatment in March 1997, and the evidence 
shows he currently continues to have a deviated septum.  

For the foregoing reasons, the veteran's appeal is granted.


II.  Increased Rating Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  The Appeals 
Management Center received a letter from the veteran on 
November 1, 2005 in which he states "[o]n the issue of the 
appendectomy scar, I agree with the finding of non-
compensable service connection."  Hence, there remains no 
allegation of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

Entitlement to service connection for a deviated septum is 
granted.

The appeal for entitlement to an initial compensable rating 
for service-connected appendectomy scar is dismissed.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


